                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JOSEPH J. BUTTERCASE,

                   Plaintiff,                              4:19CV3040

      vs.
                                                        MEMORANDUM
                                                         AND ORDER
RICHARD G. KOPF, United States
District Court Judge; and ERIN E.
TANGEMAN, Assistant State of
Nebraska Attorney General;

                   Defendants.

      This matter is before me on my own motion. I am named as a defendant in
this matter, and I, therefore, must recuse myself pursuant to 28 U.S.C. § 455(b)(5).
Accordingly,

       IT IS ORDERED that the clerk’s office shall randomly assign a new judge
to this case and request a reassignment order from the Chief Judge. The chief pro
se staff attorney will assist the judge to whom the case is reassigned if requested to
do so.

      Dated this 13th day of May, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge
